Title: To Benjamin Franklin from Thomas Pickerin, 28 January 1779
From: Pickerin, Thomas
To: Franklin, Benjamin


Sir
Brest: 28th: Jany. 1779
This will Inform you that I arriv’d here on the 6th Octor. last from a Cruize from the Port of Pisscataqua in the State of New hamshire N. America. that in the Course of my Cruize I fell in with a French Ship called the L’Constant from St. Domingo bound to Bourdeaux. Which sd. Ship, had been taken four days before by a Guernsey Privateer. The Ship I retook again & sent in here. That when I came in I apply’d to Monsr. Peter Riou Kings Lingester. who Immediately told me the Ship was a Lawful Prize to the Ship Hampden, as wel as several other Gentlemn here which told me the same.
Some few days after several Gent. apply’d to me to Purchase Ship & Cargoe. as being a Lawful Prize, (as they declar’d She Certainly was according to the Laws &c. of France) On this I agreed with sd. Gentl. & sold Ship & Cargoe for the sum of £12,600 Sterlg. On Condition that they should indemnify me from all Damages and Incumbrances whatsoever that should attend the Sale thereof; (if any should Arise,) and they to abide by the Consquence.—
Also in regard of the Cargoe of the Ship, as she was Leaky when I retook her, in this also I was to be Clear & free from all Damages therein.— Since this I have been here and Repair’d my Ship; and sail’d on a Homeward bound Cruize to America; the 9th. Decemr: Last, but meeting with strong Gales of Wind and Excessive bad Weather on the Coast, and also being Chac’d by two Ships in the Channel, which I took by their Signals to be English Cruizers, but afterwards prov’d to be two French Frigates.
And in Order to prevent being taken, I Crowded so much Sail on my Ship that I carried away my Fore Top Mast & sprung my Bowspritt and a Leak, that I was Oblig’d to put in here to repair my Ship again.—
On my Passage Inwards I retook a Brigg from Newfd.Land. Loaden with Fish, which had been taken before by an English Frigate.— I also took and brought in here a Dutch Dogger from Barcelona Loaden with Nutts bound to Londo. and by the Captains Declaration to me when I took him, was an English Property.—
You will please to Observe further that since I have been here I have repair’d my Ship and am now ready for Sea. The Brigg & Cargoe are now sold at Vendue; and the Dutch Vessel remains as She was.—

Notwithstanding all this the Gentlemen which Bought the Prize L’Constante have stop’d the Mony in the Gentleman hand which purchas’d the Fish & Brigg; and also stop’d the Ship Hampden, so that I cannot proceed to Sea, neither do any thing concerning this Case, before your answer whether the Ship is a Lawful Prize or not.—
My Ship Lays here with 120 Men on Board at a vast Expence.—
Must Humbly request you to send your Ansr. Immediately whether She is a Prize or not. Your kind Compliance hearin wil greatly Oblidge Yr Most hble. Servt.
Thos. Pickerin
 
Endorsed: Capt. Pickerin’s Acct of his Cruize
Notation: 28. Jany. 1779.
